Citation Nr: 1002859	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a disability rating in excess of 
10 percent for right trochanteric bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a back 
disability and increased the disability rating for right 
trochanteric bursitis from noncompensable to 10 percent.  In 
August 2005, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in November 2005.

In May 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease with 
disc herniations is the result of a disease or injury in 
service. 

2.  The Veteran's service-connected right trochanteric 
bursitis is manifested by normal range of motion.




CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease with disc 
herniations was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for a disability rating in excess of 
10 percent for right trochanteric bursitis have not been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5019-5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for a 
back disability, that claim has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the Veteran's claim of entitlement to an 
increased rating for right trochanteric bursitis, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim for an increased rating for right 
trochanteric bursitis, a letter dated in March 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a notice letter dated in March 2006 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
examination reports are in the file.  Private treatment 
records identified by the Veteran have been obtained, to the 
extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected right trochanteric bursitis most recently 
in March 2008.  The examination involved a review of the 
claims file and a thorough examination of the Veteran.  
Therefore, the Board finds that the examination is adequate 
for determining the disability rating for the Veteran's right 
trochanteric bursitis.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  
Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

A. Back Disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran alleges that he currently suffers from a back 
disability as a result of his active military service.  
Specifically, he claims that he has a herniated disc that is 
the result of a fall while playing softball in service.  He, 
therefore, believes that service connection is warranted.

The medical evidence of record reflects that the Veteran has 
been diagnosed with multiple lumbar disc herniations and 
degenerative disc disease of the lumbar spine.  As such, the 
first element of Hickson is met.

Additionally, the Veteran's service treatment records 
indicate that he fell on his right hip while playing softball 
in service.  He was treated for pain in his hip, upper 
posterior thigh, and coccyx.  As such, the second element of 
Hickson is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current back disability and his in-
service injury.

As referenced above, the Veteran was afforded a VA 
examination in March 2008.  The examiner indicated that the 
Veteran experienced daily low back pain with stiffness, 
morning pain, and difficulty with repetitive flexion.  The 
examiner recorded range of motion measurements of 0 to 35 
degrees bilaterally for lateral flexion, 0 to 30 degrees for 
extension, 0 to 90 degrees for forward flexion, and 0 to 35 
degrees bilaterally for rotation.  He diagnosed the Veteran 
with degenerative disc disease of the lumbar spine.  The 
examiner noted that he could not find a significant back 
injury that would account for the Veteran's current arthritis 
and that a 1989 bone scan showed no arthritis.  As such, he 
concluded that the Veteran's degenerative disc disease of the 
lumbar spine was not related to service.  However, the 
examiner did not discuss any other low back disability or 
specifically address whether the Veteran's in-service fall 
could have caused a current back disability.

At his May 2009 hearing, the Veteran presented a medical 
opinion from a private physician, Dr. S. A. A.  She indicated 
that the Veteran is currently being treated for multiple 
lumbar disc herniations.  After reviewing the Veteran's 
service treatment records, she opined that that his current 
herniated discs are related to his in-service fall.  To 
support her conclusion, Dr. S. A. A. noted that low back 
injuries are the most common sports injuries, particularly 
for baseball and softball, and that the Veteran's described 
mechanism of injury was consistent with his currently 
diagnosed lumbar disc herniations.

As both medical opinions relied on a review of the Veteran's 
service treatment records and provided sufficient rationale, 
they are, at minimum, in equipoise regarding the question of 
whether the Veteran's current back disability is related to 
his in-service fall.  As such, the benefit-of-the-doubt will 
be conferred in the Veteran's favor and his claim for service 
connection for a back disability, lumbar spine degenerative 
disc disease with disc herniations, is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Right Trochanteric Bursitis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected right trochanteric bursitis 
has been evaluated as 10 percent disabling under Diagnostic 
Codes 5019-5252.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  See 
38 C.F.R. § 4.27 (2009).  Under Diagnostic Code 5019, 
bursitis, the Veteran's disability is rated on limitation of 
motion of affected parts.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (2009).  Diagnostic Codes 5250 to 5252 provide the 
criteria for rating limitation of motion of the hips and 
thighs.  Normal range of motion for the hip is from 0 degrees 
of extension to 125 degrees of flexion and from 0 degrees to 
45 degrees of abduction.  See 38 C.F.R. § 4.71, Plate II 
(2009).

Under Diagnostic Code 5250, a 60 percent evaluation is 
assigned for favorable ankylosis of the hip, in flexion at an 
angle between 20 degrees and 40 degrees, and slight adduction 
or abduction.  A 70 percent evaluation is assigned for 
intermediate ankylosis of the hip.  A 90 percent evaluation 
is assigned for unfavorable or extremely unfavorable 
ankylosis of the hip, the foot not reaching the ground, 
crutches necessitated.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5250 (2009).

Under Diagnostic Code 5251, a 10 percent evaluation is 
assigned for extension of the thigh limited to 5 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009).

Under Diagnostic Code 5252, a 10 percent evaluation is 
assigned for flexion of the thigh limited to 45 degrees.  A 
20 percent rating is assigned for flexion of the thigh 
limited to 30 degrees.  A 30 percent rating is assigned for 
flexion of the thigh limited to 20 degrees.  Finally, a 
40 percent rating is assigned for flexion of the thigh 
limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2009).

Additionally, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As referenced above, the Veteran underwent a VA examination 
most recently in March 2008.  At that time, the examiner 
observed normal range of motion of the bilateral hips and 
recorded range of motion measurements of 0 to 125 degrees for 
flexion, 0 to 30 degrees for extension, 0 to 25 degrees for 
adduction, 0 to 45 degrees for abduction, 0 to 60 degrees for 
external rotation, and 0 to 40 degrees for internal rotation.  
He indicated that the Veteran had no complaints of hip, 
buttocks, or sacroiliac pain.  He also noted that the Veteran 
did not experience any additional limitation of motion due to 
pain, fatigue, weakness, incoordination, or lack of endurance 
with regard to his hips.  The examiner concluded that the 
Veteran had a normal bilateral hip examination and that his 
right trochanteric bursitis was resolved.

In addition to the March 2008 VA examination, the medical 
evidence of record includes several private treatment 
records.  These records note complaints of bilateral hip 
pain.  However, there are no range of motion measurements 
provided for rating purposes.  As such, an increased rating 
based on limitation of motion can not be granted based on 
these records.

The medical evidence of record does not establish that the 
Veteran's service-connected right trochanteric bursitis 
warrants a disability rating in excess of 10 percent.  There 
is no indication that he experiences ankylosis of the hip or 
limitation of flexion of the thigh to 30 degrees or less to 
warrant a higher rating under Diagnostic Codes 5250 through 
5252.  As such, the Board finds that an evaluation in excess 
of 10 percent for right trochanteric bursitis is not 
warranted.

The Board has reviewed the remaining diagnostic codes 
relating to hip disabilities, but finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5253-5255 (2009). 

Additionally, there is no indication that the Veteran 
experiences any functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of a joint 
to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); see also DeLuca, supra.  Indeed, the March 2008 VA 
examiner indicated that the Veteran did not experience any 
functional loss due to these factors.  Thus, an increased 
rating under DeLuca is not warranted.

Further, the Board also notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than the currently assigned 
10 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is not contemplated by the rating schedule 
or identify any factors which may be considered to be 
exceptional or unusual with respect to the Veteran's service-
connected right trochanteric bursitis.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
Additionally, there is no indication that the Veteran's 
service-connected disability has required him to miss work or 
that it has interfered with his ability to maintain 
employment.  Thus, the Board finds that the Veteran's 
service-connected disability has not been shown to cause 
marked interference with employment beyond that contemplated 
by the rating schedule.  Additionally, it has not 
necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 10 percent for right 
trochanteric bursitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to an increased rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for lumbar spine 
degenerative disc disease with disc herniations is granted.

Entitlement to a disability rating in excess of 10 percent 
for right trochanteric bursitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


